Adams* Deputy Attorney General,
—This department is in receipt of your request for an opinion as to whether the Pennsylvania Aeronautics Commission may grant financial assistance to a borough under Appropriation Act No. 85-A, approved June 4, 1945.
You call our attention to the fact that about 25 percent of the sum requested is to be expended for the removal of telephone lines that are located off the bounds of the municipally owned lands. These telephone pole lines are to be removed to a location over which the Department of Highways of the Commonwealth has obtained the right of easement. Specifically, you ask:
1. May these funds be expended on the right of way of the Pennsylvania Highway Department?
. 2. May these funds be expended on property owned by private individuals?
*541Section 202 of the Administrative Code of April 9, 1929, P. L. 177, as amended, by the Act of June 6, 1945, P. L. 1398, 71 PS §62, reads:
“The following boards, commissions, and offices are hereby placed and made departmental administrative . . . commissions, . . .:
“In the Department of Commerce, . . .
“Pennsylvania Aeronautics Commission, . .
Section 503 of The Administrative Code of 1929, supra, 71 PS §183, reads:
“Section 503. Departmental Administrative Boards and Commissions. — Except as otherwise provided in this act, departmental administrative bodies, boards, and commissions, within the several administrative departments, shall exercise their powers and perform their duties independently of the heads or any other officers of the respective administrative departments with which they are connected, but, in all matters involving the expenditure of money, all such departmental administrative boards and commissions shall be subject and responsible to the departments with tohich they are respectively connected. Such departments shall, in all cases, have the right to make such examinations of the books, records, and accounts of their respective departmental administrative boards and commissions, as may be necessary to enable them to pass upon the necessity and propriety of any expenditure or proposed expenditure” (Italics supplied.)
The Aeronautical Code of May 25, 1933, P. L. 1001, as amended by the Act of May 2, 1945, P. L. 376, 2 PS §1460 et seq., defines the powers and duties of the Pennsylvania Aeronautics Commission, and section 201, 2 PS §1463, reads:
“It shall be the duty of the commission to:
“ (/) Encourage and assist in the establishment and construction of airports, civil airways, and other air navigation facilities.”
*542The Act of May 25, 1933, P. L. 1016, as amended by the Act of May 21, 1943, P. L. 441, 2 PS §1503, reads as follows:
“Section 1. The Pennsylvania Aeronautics Commission, in connection with the designation and establishment of civil airways within, over and above the lands and waters of this Commonwealth as provided by law, shall have the power, to the extent to which the General Assembly shall have appropriated funds to it or to the Department of Property and Supplies for the purpose:
“(a) Either alone or in cooperation with counties, cities, boroughs, or townships, to establish, operate and maintain along such airways all necessary navigation facilities, including airports, landing fields and intermediate landing fields.
“(d) To make additions and improvements in or to airports, landing fields or intermediate landing fields and facilities under its control, and, either alone or in cooperation with others, to provide personnel, heat, light, water, fuei, telephone service, drainage, runways, fueling facilities, and lighting facilities, and to remove or otherwise eliminate such obstructions as shall menace air travel.” (Italics supplied.)
Act No. 85-A, supra, reads as follows:
“AN ACT Making an appropriation to the Department of Commerce to be used by the Pennsylvania Aeronautics Commission for the encouragement and development of aeronautics.
“The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:
“Section 1. The sum of three million seven hundred twenty-five thousand dollars ($3,725,000), or so much thereof as may be necessary, is hereby specifically appropriated out of moneys in the General Fund to the Department of Commerce for the two fiscal years beginning the first day of June, one thousand nine hun*543dred forty-five, to be used by the Pennsylvania Aeronautics Commission for the encouragement and development of aeronautics, for the development and maintenance of State airports, for assistance to political subdivisions of the Commonwealth in the construction and improvement of airports and other aeronautical facilities, including the making of surveys and plans and the necessary construction work and equipment: Provided, however, That no more shall be expended from this item for such purposes or any of them than may be required to match an equal sum contributed by any political subdivision of the Commonwealth or by the Federal Government or by a political subdivision and the Federal Government.”
The Pennsylvania Borough Act of May 4, 1927, P. L. 519, 53 PS, §14792, authorizes boroughs to establish, equip and operate airports.
That part of Act No. 85-A, supra, which reads:
“. . . for the encouragement and development of aeronautics . . . for assistance to political subdivisions of the Commonwealth in the construction and improvement of airports and other aeronautical facilities, . . .”
is authority for granting financial assistance to a borough or other political subdivision, for the improvement of airports. The removal of telephone poles would remove a hazard and thus improve the airport.
Paragraph (d) of the Act of May 25, 1933, supra, gives specific authority to the Pennsylvania Aeronautics Commission to remove or otherwise eliminate such obstructions as shall menace air travel. The fact that such obstructions are on land owned by private individuals is immaterial. No restriction of expenditures to the State-owned lands appears in the general law or appropriation act.
We are, therefore, of the opinion, and you aré accordingly advised that funds from Appropriation Act No. 85-A, approved June 4,1945, may be expended for *544the removal or elimination of obstructions which menace air travel on private property or on the right of way of State highways; provided, however, that no more shall be expended than may be required to match an equal sum contributed by á political subdivision of the Commonwealth, or by the Federal Government, or by a political subdivision and the Federal Government.